DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the Non-Final Rejection Office Action on 06/25/2021, the Examiner rejected Claims 1 and 5-12 on the grounds of 35 USC 103 (Viera, Su, Guttler) and 35 USC 112(b).  Examiner acknowledges the Request for Extension of Time and amendments and remarks made by the Applicant on 11/16/2021.
The amended claims of the instant application are direct to a friction piece having a metal surface and an outer coating layer wherein the outer coating layer is composed of tungsten carbide doped with nitrogen WC(N), wherein the outer coating layer comprises: an atomic ratio of carbon of 40% to 43%, an atomic ratio of tungsten of 40% to 43%, an atomic ratio of nitrogen of 5% to 12%, an atomic ratio of cobalt of 7% to 9%, and other compounds having a total atomic ratio of 0% to 8%. A search of the prior art failed to turn up a single reference or an appropriate combination of references that teaches each and every limitation of the instant claims.
In particular, there was no single or combination of analogous prior art that taught the limitations directed to a friction piece comprising an outer coating layer of tungsten carbide doped with nitrogen WC(N), wherein an atomic ratio of nitrogen of 5% to 12%, an atomic ratio of cobalt of 7% to 9%, and other compounds having a total atomic ratio of 0% to 8%.  Examiner notes that due to dependency to Claim 1, Claims 5-12 are also allowable, including previously withdrawn claims 8-12, as discussed below.

Election/Restrictions
Claims 1 and 5-7 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), Claims 8-12, directed to the process of making or using the allowable product and a mechanical system comprising the product,, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I-III as set forth in the Office action mailed on 04/16/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
In regards to Applicant’s Arguments filed on 11/16/2021, Applicant argues that the Office does not establish a rationale as to how doping the films would lead to a predicted addition of N as opposed to a substitution of either W or C alone (Applicant’s Arguments, Pages 4-5), and there is no evidence from Su which demonstrates that both W and C would be expected 
In regards to Applicant’s argument, Examiner finds Applicant’s arguments persuasive and place the application in condition for allowance.  In particular, as argued by the Applicant, one of ordinary skill in the art would not expect the addition of N as opposed to a substitution of N with C, which as Applicant notes in the arguments and Declaration that such a phenomenon is observed in the C/W ratios and C/N ratios.  The Declaration (Page 2) asserts that nitrogen is incorporated into WC by substitution, and that the present application utilizes the incorporation of N via the reaction of Co with nitrogen, which increases the hardness of the coating (Declaration, Pages 4-5).  Therefore, the Declaration under 37 CFR 1.132 filed 11/16/2021 is sufficient to overcome the rejection of Claims 1 and 5-7 based upon Viera in view of Su.
Therefore, Applicant has provided proper evidence on the record that the teachings of the references of Viera in view of Su would not be prima facie obvious in light of the composition and components as claimed in the instant application.  
Therefore, Applicant’s argument is persuasive.


In regards to Applicant’s argument, Examiner notes that the characteristic of a “tribofilm” and its associated properties are not limitations of the instant claims, and therefore not commensurate in scope with the limitations of the claims as presented.  No arguments as to the range of allowable friction parameters, etc. are set forth, and therefore, Applicant’s argument regarding criticality of ranges is not persuasive.

Furthermore, it is noted that Korean Patent Application No. 2019/7019471, in the same patent family as that of the instant application and filed on 12/04/2017, received a Written Decision on Registration on 05/04/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN CT LI
Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784